            Case 19-50680                 Doc 116     Filed 11/04/20         Entered 11/04/20 16:52:40                     Page 1 of 7

Fill in this information to identify the case:

Debtor 1 Daniel Thomas Guilfoile

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                            District of CONNECTICUT
                                                                            (State)

Case number 19-50680



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               U.S. Bank National Association, As Trustee        Court claim no. (if known)           7
                                For Asset Backed Securities Corporation
                                Home Equity Loan Trust 2004-HE6, Asset
                                Backed Pass-Through Certificates, Series
                                2004-HE6

Last four digits of any number you                 XXXXXX1349
use to identify the debtor’s account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice: March 9, 2020

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                    Dates incurred                                   Amount

1.      Late charges                                                                                                             (1)    $           0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $           0.00
3.      Attorney fees                                                                  6/18/2020,                                (3)    $         550.00
4.      Filing fees and court costs                                                                                              (4)    $           0.00
5.      Bankruptcy/Proof of claim fees                                                 8/11/2020,                                (5)    $         700.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $           0.00
7.      Property inspection fees                                                                                                 (7)    $           0.00
8.      Tax advances (non-escrow)                                                                                                (8)    $           0.00
9.      Insurance advances (non-escrow)                                                                                          (9)    $           0.00

10. Property preservation expenses. Specify:          _____________                                                              (10)   $           0.00
11. Other. Specify:          POC 410a History                                          8/10/2020                                 (11)   $        $250.00



The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                              Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 1
           Case 19-50680                   Doc 116          Filed 11/04/20         Entered 11/04/20 16:52:40                    Page 2 of 7

Debtor 1        Daniel Thomas Guilfoile                                            Case number (if known)      19-50680
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/Linda St. Pierre                                                                   Date       11/4/2020
                 Signature

Print:           Linda                                                    St. Pierre                   Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           860-240-9156                                           Email       Linda.St.Pierre@mccalla.com




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 2
Case    19-50680
 B 10 (Supplement          Doc 116
                  2) (12/11)                  Filed 11/04/20 Case:
                                                                Entered 11/04/20 16:52:40                                   Page 3 ofPage
                                                                                                                                      7     3


                                    UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF CONNECTICUT


 In re:                                                                   )
                                                                          )      Case No. 19-50680
 Daniel Thomas Guilfoile                                                  )      Chapter 13
                                                                          )
                                                                          )      JUDGE: Julie A. Manning


                                                                EXHIBIT B

                                                    ITEMIZATION OF CLAIM
 Attorney Fees                                                                                                                        $550.00

              06/18/2020                                         Preparation and Filing of                                $550.00
                                                                 Objection to Confirmation

 Other                                                                                                                                $250.00

              08/10/2020                                         Preparation of the POC 410A                              $250.00
                                                                 History

 Bankruptcy/Proof of Claim Fees                                                                                                       $700.00

              08/11/2020                                         Preparation and Filing of Proof of                       $700.00
                                                                 Claim




  TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                                  $1,500.00

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
 U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
Case    19-50680
 B 10 (Supplement          Doc 116
                  2) (12/11)         Filed 11/04/20 Case:
                                                       Entered 11/04/20 16:52:40      Page 4 ofPage
                                                                                                7     4




                                                         Bankruptcy Case No.: 19-50680
   In Re:                                                Chapter:             13
            Daniel Thomas Guilfoile                      Judge:               Julie A. Manning

                                       CERTIFICATE OF SERVICE

       I, Linda St. Pierre, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
 Roswell, GA 30076, certify:

            That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I caused to be served a copy of the within NOTICE OF
 POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
 matter on the following parties at the addresses shown, by regular United States Mail, with
 proper postage affixed, unless another manner of service is expressly indicated:

 Daniel Thomas Guilfoile (PRO SE)
 60 Rowland Road
 Fairfield, CT 06824

 Roberta Napolitano, Trustee                      (served via ECF Notification)
 10 Columbus Boulevard
 6th Floor
 Hartford, CT 06106

 U. S. Trustee                                    (served via ECF Notification)
 Office of the U.S. Trustee
 Giaimo Federal Building
 150 Court Street, Room 302
 New Haven, CT 06510

      I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
 AND CORRECT.

 Executed on:        11/4/2020          By:   /s/Linda St. Pierre
                      (date)                  Linda St. Pierre
                                              Authorized Agent for U.S. Bank National Association,
                                              As Trustee For Asset Backed Securities Corporation
                                              Home Equity Loan Trust 2004-HE6, Asset Backed
                                              Pass-Through Certificates, Series 2004-HE6
      Case 19-50680              Doc 116       Filed 11/04/20            Entered 11/04/20 16:52:40                      Page 5 of 7
                                                  McCalla Raymer Leibert Pierce, LLC
                                                            1544 OLD ALABAMA RD
                                                              ROSWELL, GA 30076
                                                           Phone No:
                                                             Fax No: (



                            Bankruptcy - Bankruptcy Services - Chapter 13 - INVOICE
PHH Mortgage                                                           Invoice #:
Andrea Jenkins                                                         Invoice Status:               ACH Confirmed(Exc)
2001 Bishops Gate Blvd                                                 Input By:                     Timothy Ippoliti
Mount Laurel, NJ 08054                                                 Date Submitted:               6/29/2020
Re:                  GUILFOILE KENDRA W                                Invoice Date:                 6/25/2020
                     60 ROWLAND RD
                                                                       Vendor Ref #:
                     FAIRFIELD, CT 06824 6623
                                                                       Vendor Code:
Loan #:
Loan Type:         Conventional                                        Payee Code:
Inv. ID / Cat. ID:                                                     Type:                         Non Judicial
Cost Center:                                                           Referral Date                 6/17/2020
CONV Case No:
GSE Code:            O
                                                                       Acquisition Date:
GSE REO Rem. Code:
                                                                       Paid in Full Date:            N/A
                                                                       Foreclosure Removal           N/A
Original Mortgage Amount:    $595,000.00                               HiType                        1
Litigation Status Code:                                                Class Code
Man Code:                    D
BK Case No:          19-50680
BK Chapter:          13




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date       Last Reviewed         Accepted Date          Approved Date     Chk Requested           Chk Confirmed
      6/29/2020            7/7/2020               7/7/2020                                   7/7/2020           7/7/2020                7/9/2020

 Fee Description(s)                                     W/H Aff.Ind Item Date            Qty    Item Price       Orig. Billed        Adjust           Net

 Attorney Fees - Objection to Confirmation                      N     06/18/2020          1       $550.00           $550.00           $0.00      $550.00

      Note: Objection to Confirmation (Recoverable)

      Exceeds Life of Loan Total Allowable

                                                                                                             $550.00                 $0.00           $550.00




 Total:                                                                                                      $550.00                $0.00        $550.00

 Invoice Level Exceptions
 Possible Duplicate Invoice, Exceeds Life of Loan Total Allowable


Invoice Level Comment
None




   Execution Date Time: 11/02/2020 11:46:17 AM                                                                                Pages: 1/ 8
      Case 19-50680               Doc 116      Filed 11/04/20           Entered 11/04/20 16:52:40                      Page 6 of 7
                                                  McCalla Raymer Leibert Pierce, LLC
                                                            1544 OLD ALABAMA RD
                                                              ROSWELL, GA 30076
                                                           Phone No:
                                                            Fax No



                              Bankruptcy - Bankruptcy Services - Chapter 13 - INVOICE
PHH Mortgage                                                          Invoice #:
Andrea Jenkins                                                        Invoice Status:               ACH Confirmed(Exc/Res)
2001 Bishops Gate Blvd                                                Input By:                     Timothy Ippoliti
Mount Laurel, NJ 08054                                                Date Submitted:               8/13/2020
Re:                   GUILFOILE KENDRA W                              Invoice Date:                 8/11/2020
                      60 ROWLAND RD
                                                                      Vendor Ref #:
                      FAIRFIELD, CT 06824 6623
                                                                      Vendor Code:
Loan #:
Loan Type:         Conventional                                       Payee Code:
Inv. ID / Cat. ID:                                                    Type:                         Non Judicial
Cost Center:                                                          Referral Date                 6/22/2020
CONV Case No:
GSE Code:            O
                                                                      Acquisition Date:
GSE REO Rem. Code:
                                                                      Paid in Full Date:            N/A
                                                                      Foreclosure Removal           N/A
Original Mortgage Amount:     $595,000.00                             HiType                        1
Litigation Status Code:                                               Class Code
Man Code:                     D
BK Case No:           19-50680
BK Chapter:           13




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate         1st Reviewed Date      Last Reviewed        Accepted Date          Approved Date     Chk Requested           Chk Confirmed
      8/13/2020            8/14/2020              9/3/2020                                  8/18/2020         8/19/2020               8/21/2020

 Fee Description(s)                                     W/H Aff.Ind Item Date           Qty    Item Price       Orig. Billed        Adjust           Net

 Attorney Fees - Bankruptcy Fee                                N     08/10/2020          1       $250.00           $250.00           $0.00      $250.00

      Note: POC 410A History (Recoverable): Preparation of pre-petition history going back to the first date of default.




                                                                                                            $250.00                 $0.00           $250.00




 Total:                                                                                                     $250.00                $0.00        $250.00

 Invoice Level Exceptions
 Possible Duplicate Invoice


Invoice Level Comment
None




   Execution Date Time: 11/02/2020 11:46:17 AM                                                                               Pages: 1/ 8
Case 19-50680   Doc 116   Filed 11/04/20   Entered 11/04/20 16:52:40   Page 7 of 7
